United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1704
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Sergio Martinez-Soto,                   *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: April 21, 2006
                                Filed: April 21, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Sergio Martinez-Soto pleaded guilty to conspiracy to distribute and possess
with intent to distribute methamphetamine mixture, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1) and 846; possession of a firearm during the commission of a
drug-trafficking crime, in violation of 18 U.S.C. § 924(c); and a criminal forfeiture
                          *
count. The district court imposed consecutive prison terms of 120 months on the
drug-conspiracy charge and 60 months on the gun charge, two concurrent terms of
5 years of supervised release, and a forfeiture of $14,100. On appeal, Martinez-

      *
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
Soto’s counsel has moved to withdraw and filed a brief under Anders v. California,
386 U.S. 738 (1967).

       To the extent the Anders brief can be read to challenge the imposition of the
statutory mandatory minimum sentences, the argument fails. See United States v.
Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (only authority for district court to
depart from statutory minimum sentence is found in 18 U.S.C. § 3553(e) and (f),
which apply only when government makes motion for substantial assistance or
defendant qualifies for safety-valve relief); United States v. Mendoza, 876 F.2d 639,
641 (8th Cir. 1989) (mandatory minimum sentencing does not violate defendant’s
constitutional rights). Having reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), for any nonfrivolous issues, we find none. Thus, we affirm the district
court’s judgment, and we also grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-